Title: To James Madison from Thomas Jefferson, 27 July 1791
From: Jefferson, Thomas
To: Madison, James


My dear Sir
Philadelphia July 27. 1791.
I inclose you the pamphlet desired in your’s of July 24. Also the one on Weights & measures recieved through you, of which having another copy, be pleased to keep it. In turning over some papers I came across my journal through France, & Italy, and fancied you might be willing to acquire of that country a knowlege at second hand which you refuse to acquire at the first. It is written in the way you seemed to approve on our journey. I gave E. P’s letter to mr. Lear. I write to Mazzei by a vessel which sails on Monday; so shall hope to hear from you by that time. Nobody could know of T. C’s application but himself, H. you & myself. Which of the four was most likely to give it out at all, & especially in such a form? Which of the four would feel an inclination to excite an opinion that you & myself were hostile to every thing not Southern? The President is much better. An incision has been made, & a kind suppuration is brought on. If Colo. Lee be with you present my respects to him. Adieu. Yours affectionately
Th: Jefferson
P. S. Dispatches from Genl Scott confirm the newspaper accts of his success, except that he was not wounded.
